[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 98-1218

                    THOMAS H. AUSTIN,

                       Petitioner,

                            v.

               GEORGE A. VOSE, JR., ET AL.,

                       Respondent.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. William G. Young, U.S. District Judge]

                          Before

                   Selya, Circuit Judge,
            Campbell, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Thomas Austin on brief pro se.
 Scott Harshbarger, Attorney General, and Susanne g. Levsen,
Assistant Attorney General, on brief for appellees.

June 19, 1998

        Per Curiam.  Upon careful review of the briefs and
record, we reach essentially the same conclusion reached by the
district court.  In our de novo review, we have applied the
standard set forth in Brecht v. Abrahamson, 507 U.S. 619, 637
(1993), and we have considered the factors outlined in
Levasseur v. Pepe, 70 F.3d 187, 193 (1st Cir. 1995).  Thus, we
conclude that, although the videotape may have been used
extensively at the trial, and the identification issue to which
it pertained may have been the central question before the
jury, still the properly admitted evidence against petitioner
was so strong that, even assuming the videotape improperly was
shown to the jury, habeas relief is not warranted.  
          Affirmed.  See 1st Cir. Loc. R. 27.1.